Citation Nr: 0719324	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-36 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of right (non dominant) shoulder 
dislocation with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1963 to July 1966.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision.  In April 2007, a videoconference hearing 
was held before the undersigned; a transcript of the hearing 
is associated with the claims file.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if any action is required on his part.


REMAND

During the April 2007 videoconference hearing, the veteran 
testified that he was treated for his right shoulder 
disability as recently as in February 2007.  The most recent 
VA treatment records in his claims file are from March 2006.  
As VA treatment records are constructively of record, they 
must be secured. 

The veteran further testified that his right shoulder 
disability had increased in severity since his last VA 
examination, in June 2006.  Consequently, another examination 
is needed to determine the current level of impairment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure copies of 
complete records of all VA treatment the 
veteran has received for his right 
shoulder disability since March 2006.

2.  The RO should then arrange for an 
orthopedic examination to determine the 
current severity of the veteran's 
service-connected right shoulder 
disability.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests or studies, specifically 
including ranges of motion with notation 
of any further limitation due to pain, 
should be completed.  To the extent 
possible, the examiner should also 
determine/opine whether there is or would 
be further impairment of function on use 
or with exacerbation and, if so, the 
degree of such additional impairment.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

